Citation Nr: 0015390	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to exposure to carbon tetrachloride.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a skin condition and a stomach condition, both 
claimed as secondary to exposure to carbon tetrachloride.

This case has previously come before the Board on appeal.  In 
a March 1999 decision, the Board denied a claim of 
entitlement to service connection for neurological disorders, 
claimed as secondary to exposure to carbon tetrachloride.  
The Board also remanded the veteran's claims of entitlement 
to service connection for a skin condition and a stomach 
condition for additional development.  Specifically the Board 
determined that although the veteran had submitted a timely 
Notice of Disagreement (NOD) with respect to the RO's 
November 1997 rating decision, the RO had failed to issue a 
Statement of the Case (SOC) regarding these issues.  Thus, 
the Board found that a remand was appropriate so the veteran 
could be provided with a SOC and an opportunity to perfect a 
Substantive Appeal (VA Form 9) with respect to these issues.  
See Manlicon v. West, 12 Vet. App. 238 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

In April 2000, the RO issued a Supplemental Statement of the 
Case in which it continued to deny the veteran's claims of 
entitlement to a skin condition and a stomach condition, both 
claimed as secondary to exposure to carbon tetrachloride.  In 
an attached cover letter, the RO advised the veteran that a 
response at that time was optional.  Thereafter, the claims 
folder was returned to the Board.

In March 2000, the Board again remanded the veteran's claims.  
The Board found that the RO had incorrectly advised the 
veteran in the April 2000 cover letter that a response at 
that time was optional, when he was in fact required to 
submit a Substantive Appeal within 60 days of the date his 
SOC was issued in order to perfect his appeal with respect to 
these issues.  38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).  
Thus, the Board concluded that the appropriate remedy was to 
remand the case to the RO in order to provide the veteran 
with another opportunity to submit a timely Substantive 
Appeal.

In April 2000, the RO issued a SOC in which it continued to 
deny the veteran's claims of entitlement to service 
connection for a skin condition and a stomach condition, both 
claimed as secondary to exposure to carbon tetrachloride.  
Later that month, the veteran responded by submitting a 
timely Substantive Appeal with respect to these issues.  
Thus, the Board finds that the veteran's claims of 
entitlement to service connection for a skin condition and a 
stomach condition, both claimed as secondary to exposure to 
carbon tetrachloride, are now properly before the Board on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that the veteran's stomach disorder was not 
incurred in or aggravated by his service, nor was it 
otherwise etiologically related to his service.

2.  The preponderance of the credible and probative evidence 
of record shows that the veteran's skin disorder was not 
incurred in or aggravated by his service, nor was it 
otherwise etiologically related to his service.


CONCLUSIONS OF LAW

1.  The veteran's stomach disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303 (1999).

2.  The veteran's skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's service personnel records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For certain chronic disorders, such as malignant tumors, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge. 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Well grounded claims

The threshold question regarding any claim is whether the 
veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), the United States Court 
of Appeals for Veterans Claims (Court) determined that a 
well-grounded claim for service connection consists of (1) a 
medical diagnosis of a current disability, (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).


Factual Background

As noted above, the veteran's service personnel records are 
not on file and were apparently destroyed in a fire at the 
NPRC in St. Louis, Missouri, in 1973.

VA outpatient treatment records dated from February 1995 to 
April 1997 reflect ongoing complaints and treatment for 
gastroesophageal reflux disease.  In September 1996, the 
veteran also expressed concern over multiple skin lesions 
that he had developed.  He reported that he had a lesion on 
his left cheek that had been enlarging over the past ten 
years, and a right neck lesion that had developed over the 
past few years.  In September 1996, a VA examiner noted a 
diagnosis of left cheek, rule out basal cell carcinoma.  
Subsequent VA outpatient treatment records, however, reveal 
several diagnosis of basal cell carcinoma of the left cheek.  
These records also reveal that the veteran underwent a 
resection of the basal cell carcinoma of his left cheek and 
of two neurofibromas, on his lower back and on his right 
scalp behind the ear.  In December 1996, a VA examiner 
determined that there were no signs of recurrence of the 
veteran's basal cell carcinoma of the left cheek.  The VA 
examiner also concluded that his neurofibromas appeared well 
healed.

In October 1996, the veteran was provided with a VA general 
medical examination.  He reported a history of  
gastroesophageal reflux disease and hiatal hernia, with chest 
pains and regurgitation.  The veteran also reported that he 
recently had a basal cell carcinoma removed from the left 
cheek area.  The VA examiner noted that the veteran had 
several scars from various skin lesions which had been 
removed.  The veteran was diagnosed with gastroesophageal 
reflux disease.

In a statement submitted in November 1996, the veteran 
reported that he had been exposed to carbon tetrachloride 
several times while stationed in Korea and Japan during 
service.  He further indicated that he was not a doctor and 
was, thus, unable to state if this would have any bearing on 
his health now.

In February 1997, the RO issued a letter to the veteran 
requesting that he furnish any available treatment 
information or other records pertaining to illnesses that he 
believed resulted from exposure to carbon tetrachloride.  In 
an April 1997 response letter, the veteran stated that he had 
no treatment information or other records of his exposure to 
carbon tetrachloride.  He asserted that it was common 
knowledge that carbon tetrachloride was used extensively as a 
cleaning agent by the U.S. Army Field Artillery Battalions 
during the Korean War.  He further asserted that "some of my 
health problems I feel could be related to this exposure."

In another statement submitted in August 1997, the veteran 
explained that during service, he and other soldiers used 
carbon tetrachloride to clean their equipment and guns.  He 
indicated that they did not use any protective equipment to 
limit their inhalation of fumes or absorption through skin.  
The veteran indicated that during service, he went on sick 
call to a field dispensary because he felt sick to his 
stomach and was experiencing pain in his lungs.

In September 1997, the veteran was provided with a VA 
dermatological examination.  The veteran reported that he 
recently had a small skin cancer removed from his left cheek, 
his scalp, and his back.  He further reported that each of 
these had completely resolved and that he had no other skin 
complaints at present.  Upon examination, the VA examiner 
observed a scar on the veteran's left cheek from his 
previously removed skin cancer.  No other lesions were found 
on the face, except for a fine and course wrinkling, and a 
significant amount of photodamage.  The VA examiner also 
noted thick scaly-fissured fingertips and dry scaly skin on 
those areas.  The remainder of the examination was found to 
be negative.  The VA examiner diagnosed the veteran with a 
history of basal cell carcinoma of the face, actinic 
keratoses, photodamage, and eczematous changes on the hands 
with fissuring.  In an addendum to this report dated issued 
in October 1997, the VA examiner indicated that exposure to 
carbon tetrachloride produced specific findings on skin, and 
that this veteran did not have any evidence of skin lesions 
related to carbon tetrachloride at present.

In September 1997, a VA examination of the veteran's stomach 
was also conducted.  The veteran reported that he was 
concerned of the role of carbon tetrachloride in his reflux 
disease and heartburn, as possible liver damage.  The two VA 
examiners who participated in the examination concluded that 
they could find no evidence of any signs or symptoms of liver 
damage, and that the veteran exhibited normal liver function.  
The VA examiners diagnosed the veteran with mild reflux 
esophagitis but concluded that they did not believe that his 
exposure to carbon tetrachloride was related to his 
gastroesophageal reflux disease.  

In February 1998, the veteran's accredited representative 
submitted a document entitled Toxicological Profile for 
Carbon Tetrachloride, which had been published by the U.S. 
Department of Health and Human Services, and in which 
numerous portions had been underlined.  These underlined 
portions stress that the liver, kidney, and brain are the 
organs most sensitive to carbon tetrachloride exposure.  
Although other tissues of the body could reportedly also be 
affected, these were not usually as common or important as 
the effects on the liver, kidney, and brain.  In regard to 
cancer, the document indicates that there is some evidence of 
liver cancer in humans exposed to carbon tetrachloride, but 
that the evidence was found to be too sparse to establish a 
cause-and-effect relationship.  No studies were reportedly 
located regarding carcinogenicity in animals after inhalation 
exposure to carbon tetrachloride.  It was noted, however, 
that there is convincing evidence from animal studies that 
oral exposure to carbon tetrachloride had been determined to 
lead to hepatic tumors.  It was concluded that "these data 
suggest that carbon tetrachloride is reasonably likely to be 
a human carcinogen."

The document also notes that acute exposure to carbon 
tetrachloride had been known to cause dyspepsia in humans, 
but not typically as a result of histopathological lesions of 
the gastrointestinal tract.  These effects were found to be 
secondary to the effects on the general nervous system.  
Nonetheless, it was noted that high concentrations of carbon 
tetrachloride were found to be irritating to the 
gastrointestinal epithelium and that, for this reason, there 
was some concern for gastrointestinal effects following 
exposure to carbon tetrachloride.  It was further noted that 
skin rashes had also been reported in humans after inhalation 
exposure.  However, because the effects were sporadic, no 
firm conclusions could be made regarding the potential 
effects of carbon tetrachloride on the skin.

In his Substantive Appeal submitted in March 1998, the 
veteran asserted that he should be provided with another 
examination in order to test for damage caused by carbon 
tetrachloride.  The veteran asserted that the treatise 
evidence he submitted shows that there were only a few 
laboratories in the country that could reliably test for 
carbon tetrachloride exposure.  In light of the fact that he 
had not been offered such a test by VA, he felt that his 
previous VA examinations had been flawed.

In August 1998, the veteran also submitted a document 
entitled Carbon Tetrachloride, which had been issued by the 
Agency for Toxic Substances and Disease Registry, and in 
which he again underlined numerous sentences.  These 
underlined portions appear to reiterate many of the 
assertions set forth above, as contained in the Toxicological 
Profile for Carbon Tetrachloride.  Although the newly 
submitted document do contain an underlined portion that 
discusses skin cancer, this portion only addresses the 
release of carbon tetrachloride into the ozone layer, and the 
effects that the subsequent depletion of the ozone layer has 
on rates of skin cancer.

In an informal hearing presentation submitted in January 
1999, the veteran's accredited representative reiterated the 
veteran's assertion that he had never received a proper 
examination in order to determine whether he was exposed to 
carbon tetrachloride during service.  The representative 
noted that treatise evidence submitted by the veteran clearly 
indicated that there were specific tests that were available 
that could test for such exposure, and that could measure the 
exact amount of carbon tetrachloride in the body.  The 
representative further noted however, that the treatise 
evidence indicated that such tests must be done soon after 
exposure, because the carbon tetrachloride was known to leave 
the body quickly.

Analysis

The veteran is seeking service connection for a skin disorder 
and a stomach disorder.  He essentially contends that both of 
these conditions were incurred as a result of exposure to 
carbon tetrachloride in service.


Preliminary matters - well groundedness/duty to 
assist/standard of proof

As an initial matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Specifically, with regard to the first element of 
Caluza, a current disability, the Board finds that he has 
submitted numerous diagnoses of gastroesophageal reflux 
disease, as well as diagnosis of various skin conditions, 
including basal cell carcinoma of the left cheek, actinic 
keratosis, eczematous changes on the hands, and neurofibromas 
on the low back and right scalp.  With regard to the second 
element of Caluza, in-service incurrence, he has submitted 
his own statements indicating that he was exposed to carbon 
tetrachloride in service.  As noted above, credibility is to 
be presumed for the limited purpose of determining whether a 
claim is well grounded.  Meyer, 9 Vet. App. at 429; King, 5 
Vet. App. at 21.

Although the Board recognizes that veteran has submitted no 
competent medical opinions linking his claimed disorders to 
service, the Board believes that in this instance, the 
medical treatise evidence submitted by the veteran is 
arguably sufficient to satisfy the third element of Caluza, 
medical nexus evidence.  In particular, the Board notes the 
treatise entitled Toxicological Profile for Carbon 
Tetrachloride, which indicates that in light of reports of 
dyspepsia in humans following exposure to carbon 
tetrachloride, and because high concentrations of carbon 
tetrachloride were found to be irritating to the 
gastrointestinal epithelium, there is some concern for 
gastrointestinal effects following exposure to carbon 
tetrachloride.  Furthermore, this same document also alludes 
to a possible relationship between exposure to carbon 
tetrachloride and skin rashes, and to the fact that certain 
studies point to carbon tetrachloride as a carcinogen.

While not necessarily conclusive as to his claim, the Board 
finds that this treatise evidence is sufficient to satisfy 
the medical nexus requirement for a well-grounded claim.  In 
essence, the Board believes it sufficient to justify a belief 
by a fair and impartial individual that the veteran's claims 
of entitlement to service connection for a stomach disorder 
and skin disorder are plausible and thus, well grounded.  See 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000) 
[holding that medical treatise evidence that found that a 
relationship between heart disorders and toxic gas exposure 
"could not be ruled out" was sufficient to meet the low 
threshold of a well-grounded claim]; see also Wallin v. West, 
11 Vet. App. 509 (1998).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, the veteran has 
been provided with several recent VA examinations, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

The Board notes that the veteran has asserted that he should 
be provided with another VA examination in order to obtain 
specific testing which could verify his exposure to carbon 
tetrachloride in service.  In support of this assertion, he 
has pointed to the medical treatise evidence of record, which 
indicates that special tests are available to make such 
determinations.  However, as acknowledged by the veteran's 
accredited representative in the January 1999 informal 
hearing presentation, the medical treatise evidence of record 
also indicates that these tests must be performed soon after 
exposure because carbon tetrachloride leaves the human body 
very quickly.  The veteran asserts that he was exposed to 
carbon tetrachloride when he was in the service, which was 
approximately 46 years ago.  Therefore, the Board believes 
that the very same evidence submitted by the veteran in 
support of his request for special testing also demonstrates 
that it would now be impossible for such testing to reveal 
the information sought by the veteran.  

Furthermore, the record reflects that the veteran was 
provided with several VA examinations, and these examiners 
appear to have presumed, as does the Board for the purposes 
of this decision, that the veteran was in fact exposed to 
carbon tetrachloride in service.  Thus, the Board finds that 
to remand the veteran's claim merely to conduct testing that 
is both irrelevant to his claim and apparently now impossible 
to obtain, would serve no useful purpose and would only 
impose unnecessary delay.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  With respect to the veteran's claim for a stomach 
disorder, the Board found the most probative evidence of 
record to be the report of the September 1997 VA examination 
of the veteran's stomach, during which two VA examiners 
specifically concluded that they did not believe that the 
veteran's gastroesophageal reflux disease was related to his 
exposure to carbon tetrachloride during service.  Similarly, 
with respect to the veteran's claim for a skin disorder, the 
Board found the most probative evidence of record to be the 
report of his September 1997 VA dermatological examination, 
in which the VA examiner found that there was no evidence 
that any of the veteran's the skin disorders were related to 
exposure to carbon tetrachloride.

The Board has carefully considered the medical treatise 
evidence submitted by the veteran in support of his claims.  
However, the Board finds this evidence to be of much less 
probative value than the opinions of the September 1997 VA 
examiners, who each conducted a thorough examination of the 
veteran and determined that his present disabilities were 
unrelated to his in-service exposure to carbon tetrachloride.  

In regard to the portion of the treatise evidence dealing 
with skin disorders and cancer, the Board notes that while 
the treatises did conclude that carbon tetrachloride could be 
considered a carcinogen, this conclusion appears to have been 
based entirely on animals studies showing that oral exposure 
to carbon tetrachloride led to hepatic cancer.  There was no 
discussion whatsoever of any studies linking carbon 
tetrachloride to any other form of cancer, including basal 
cell carcinoma.  In fact, the treatise evidence indicated 
that no such studies were available.  In addition, even in 
the case of hepatic cancer, the treatises acknowledged that 
their conclusions were based entirely on animal studies and 
that no similar studies regarding liver cancer had been done 
in humans.  Although the treatise noted that there had been 
some reports of hepatic cancer in humans exposed to carbon 
tetrachloride, this evidence was found to be too sparse to 
establish a cause-and-effect relationship between the two.  

Furthermore, the Board also finds the treatises' focus on 
hepatic cancer, as opposed to any other form of cancer, to be 
particularly noteworthy, as the treatises stressed on several 
occasions the degree to which the liver is usually much more 
strongly affected by carbon tetrachloride than most other 
organs throughout the human body.  There appear to be no 
similar findings of such a strong relationship between carbon 
tetrachloride and human skin.  In fact, although the treatise 
noted that skin rashes have been infrequently reported in 
humans after inhalation of carbon tetrachloride, the effects 
were too sporadic on which to reach any firm conclusions 
regarding the potential effects of carbon tetrachloride on 
human skin.

Therefore, in light of the failure of the medical treatise 
evidence to reach any firm conclusions regarding a potential 
relationship between skin disorders and exposure to carbon 
tetrachloride, as well as the absence of any discussion 
regarding any type of cancer other than hepatic cancer, the 
Board finds this evidence to be of virtually no probative 
value with respect to the veteran's claim for a skin 
disorder.  On the other hand, the Board finds the report of 
the September 1997 VA examiner, who thoroughly examined the 
veteran and found no evidence of any skin conditions related 
to carbon tetrachloride, to be much more probative in this 
regard.  In particular, the Board notes the September 1997 VA 
examiner's notation that that exposure to carbon 
tetrachloride normally produced specific findings on skin, 
and that there was no evidence of any such findings during 
the veteran's examination.

With respect to the portion of the treatise evidence dealing 
with his claimed stomach problems, the Board notes that 
although there was some concern expressed for 
gastrointestinal effects following exposure to carbon 
tetrachloride, this finding was based entirely on the fact 
that high concentrations of carbon tetrachloride were found 
to be irritating to the gastrointestinal epithelium.  There 
was no indication of studies regarding the long-term effects 
of carbon tetrachloride on the gastrointestinal system.  
There was also no discussion whatsoever of a relationship 
between carbon tetrachloride and the development of 
gastroesophageal reflux disease.  While the treatises noted 
that acute exposure to carbon tetrachloride had been known to 
cause dyspepsia in humans, this was found to be secondary to 
the effects on the general nervous system rather than the 
gastrointestinal system.  In this case, there is no medical 
evidence demonstrating that the veteran experiences any 
problems with his nervous system, and no indication that any 
such problems are related to his gastroesophageal reflux 
disease.  

The Board notes in connection with the above that in a 
statement in support of his claim in August 1997 he stated 
that "I went on sick call to field dispensary feeling sick 
to my stomach and lung pain."  He evidently now attributes 
that episode to carbon tetrachloride exposure.  Although the 
Board has no reason to doubt that the veteran may have been 
treated in service for an episode of gastrointestinal 
problems, as lay person the veteran is not competent either 
to ascribe such problems, then or now, to exposure to carbon 
tetrachloride.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Thus, in light of the general and inconclusive nature of the 
treatises findings regarding the effects of carbon 
tetrachloride on the gastrointestinal system, as well as the 
complete absence of any indication of a relationship between 
carbon tetrachloride and gastroesophageal reflux disease, the 
Board finds this evidence to be of very little probative 
value.  The Board finds the report of the September 1997 VA 
examination of the veteran's stomach to be of much greater 
probative value.  The veteran underwent a thorough physical 
examination, and two VA examiners determined that they did 
not believe that the veteran's gastroesophageal reflux 
disease was related to his exposure to carbon tetrachloride 
in service.

The Board further notes that during the veteran's September 
1997 examination of his stomach, he reported a history of a 
hiatal hernia.  After reviewing the medical evidence of 
record, however, the Board has unable to find any indication 
that the veteran was ever diagnosed with a hiatal hernia.  As 
noted immediately above, the veteran is not competent to 
provide testimony on matters requiring medical expertise, 
such as a medial diagnosis.  Thus, to the extent that the 
veteran is seeking service connection for a stomach condition 
to include a claimed hiatal hernia as well as 
gastroesophageal reflux disease, the claim is denied.  

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
a stomach disorder and a skin disorder.  In essence, the 
Board finds the most probative evidence of record to be the 
opinions of the September 1997 VA examiners, who each 
conducted a thorough examination of the veteran and 
determined that his present disabilities were unrelated to 
his in-service exposure to carbon tetrachloride.  The 
benefits sought on appeal are denied.

Additional comments

The Board finally observes that the veteran does not appear 
to contend that his claimed skin and stomach disorders are 
related to his military service under any theory of 
entitlement other than exposure to carbon tetrachloride.  
Further, there is no indication in the record that such other 
relationship may exist.  The Board also notes that there is 
no indication that the veteran's basal cell carcinoma was 
manifested to a compensable degree either during service or 
within one year of discharge from service, and the veteran 
has never asserted that such was the case.  Thus, the Board 
finds that the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 are not for application.

ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

